U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

CPD
5140.35
9/12/2001
Transfer of a Prisoner
to State Custody Prior
to Release from the
Federal Sentence

1. PURPOSE AND SCOPE. To establish transfer procedures under
Title 18 U.S.C. §§ 4085 and 3623, which authorize the Bureau of
Prisons to transfer a prisoner who is wanted by a State authority
to that State authority’s custody. Ordinarily, such transfers
are done within the last 90 days of the inmate's final release
from his or her Federal sentence.
a. Title 18 U.S.C. § 4085 authorizes the Bureau to transfer an
inmate, who is charged in an indictment or information, or is
convicted of a State felony, to an official detention facility
prior to the release from his or her Federal sentence. This
section specifically applies to offenses committed prior to
November 1, 1987.
b. Title 18 U.S.C. § 3623 (Transfer of a Prisoner to State
Authority) was enacted as part of the Comprehensive Crime Control
Act of 1984 (P.L. 98-473) and became effective on
November 1, 1987. A request by a governor, or other executive
authority of the State, to transfer a prisoner to a State
authority may be accomplished under 18 U.S.C. § 3623 for any
inmate whose offense was committed on or after that date.
c. Provisions of the Interstate Agreement on Detainers Act and
State Writ do not apply in 18 U.S.C. §§ 4085 and 3623 situations.
2. PROGRAM OBJECTIVE. A Federal inmate’s sentence may be
completed in State custody when an inmate’s transfer has been
requested by the State and it is in the public interest.
DIRECTIVES AFFECTED

3.

a.

Directive Rescinded
PS 5140.30

Transfer of a Prisoner to State Custody Prior
to Release from the Federal Sentence (9/2/97)

PS 5140.35
9/12/2001
Page 2
b.

Directives Referenced
PS 5100.07
PS 5130.06
PS 5141.02
PS 5160.04
PS 5321.07
PS 5800.07
PS 5875.10
PS 5882.03

4.

Security Designation and Custody
Classification System Manual (9/3/99)
Detainers and the Interstate Agreement on
Detainers (3/1/99)
Sex Offender Notification and Registration
(12/14/98)
State Institution for Service of Federal
Sentence, Designation of (4/19/00)
Unit Management Manual (9/16/99)
Inmate Systems Management Manual (12/24/91)
Transfer of Inmates to State Agents for
Production on State Writs (3/17/97)
Fines and Costs for “Old Law” Inmates
(2/4/98)

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4093
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1E-02
c. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-1E-04, 2-CO-4B-02
5.

DELEGATION OF AUTHORITY

a. The Attorney General has delegated, to the Director, the
authority to designate places of imprisonment or confinement
where the sentences of prisoners must be served, and to order
transfers from one institution to another, whether maintained by
the Federal Government or otherwise as set forth at
28 CFR subpart Q, § 0.96(c).
b. The respective Regional Director is the delegated authority
to approve transfers to State officials and to designate a State
department of corrections as a place of imprisonment where a
prisoner will serve a Federal sentence. Any such transfer should
occur within a reasonable period of time before the inmate's
release from the Federal sentence, ordinarily within the last 90
days.
6. STATE REQUEST FOR TRANSFER TO STATE CUSTODY. When an
institution receives a request from a State to transfer an inmate
to State custody, the Warden must detail the facts of
the State's request in a memorandum to the Regional Director.

PS 5140.35
9/12/2001
Page 3
a.

The memorandum must also address:
!
!
!

b.

whether the transfer would be in the public interest,
whether the transfer is recommended, and
details about how transportation would be accomplished.

With the memorandum, the Warden will provide copies of:
!
!

the State's request, and
the indictment, information, or judgment of conviction.

c. If the institution does not have a certified copy of the
document, (on file as a detainer or elsewhere), the institution
must secure a certified copy from the State before processing the
request.
d. If there are detainers on file from other jurisdictions,
the Inmate Systems Manager (ISM) must contact, by telephone or in
writing, those jurisdictions to determine whether any other
jurisdiction objects to the transfer.
e. If such objections are made, the Warden must make that fact
known to the Regional Director in the memorandum and consider the
objection in determining whether the transfer is in the public's
best interest. The Regional Director must consider the objection
in approving or denying the transfer.
f. If the inmate has an unsatisfied committed fine, the
transfer to State authorities will not be considered until the
inmate disposes of the fine properly. If the inmate has any type
of unsatisfied fine, the ISM must follow the procedures in the
Program Statement on Fines and Costs for “Old Law” Inmates.
7. DESIGNATION OF PLACE OF CONFINEMENT. A State facility may be
designated only if it is considered to be appropriate and
suitable as required by 18 U.S.C. § 3621(b). The Regional
Director must notify the Warden by memorandum of the approval or
denial and, if approved, attach a copy of the designation.
a.

Transfer Approved
!

The facility identified by the State department of
corrections will be designated as the place for the
inmate to serve the balance of the Federal sentence.

PS 5140.35
9/12/2001
Page 4
!

The Federal Warden will make the necessary transfer
arrangements.

b. Transfer Denied. If the Regional Director denies the
transfer, the Warden must inform the requesting State of the
denial and the reason.
8. TRANSFER EXPENSES. Title 18 U.S.C. § 3623, requires that the
State pay for the expenses of a transfer. Title 18 U.S.C. § 4085
(repealed) requires that the Federal government incur the costs
of a transfer.
a. State agents, as approved by the Governor, or other
executive authority, may assume custody directly from the Federal
institution where the prisoner is confined, regardless of whether
that Federal institution is located in that State. The State
will be requested to provide the signatures of the agents
assuming custody.
b. The Warden may request the transfer be completed by the
U.S. Marshals Service, or that State authorities use their own
agents, when the inmate is a serious custody risk (inmate with
Maximum custody).
c. To facilitate the transfer of custody, the State may
request that the inmate be transferred to a Federal institution
in that State. The inmate may be transferred only if:
!
!
!

time permits,
the requested institution is suitable for that
prisoner, and
the transfer does not interfere with the normal flow of
prisoner priority movement.

d. In such circumstances, the Warden may request that the
Regional Director authorize transfer to that institution.
Note:

If transferred to another Federal institution for
the State’s convenience, the inmate will be housed
as a holdover until the State assumes custody.
The ISM at the final holdover institution will
execute the transfer order and return it to the
sending institution for inclusion in the J&C file.
The file will then be forwarded to the RISA.

9. TRANSFER PROCEDURES. After the Regional Director’s approval
of the transfer, the Warden will coordinate the inmate's transfer
to the State.

PS 5140.35
9/12/2001
Page 5
a.

The ISM will provide State authorities with a letter that:
!

states the inmate may not be released on bail, bond, or
his or her own recognizance as long as the Federal
sentence is in operation; and

!

requests the appropriate Regional Inmate Systems
Administrator (RISA) be informed of any escape, death,
or other release of the inmate prior to the Federal
release date (pending arrival of a formal detainer
request from the U.S. Marshals Service).

b. Inmates releasing to a detaining authority do not require
completion of a Sex Offender Release Notification form or a Sex
Offender Registration and Treatment Notification form. For
further information refer to the Program Statement on Sex
Offender Notification and Registration.
c. Even though the Regional Director's designation is the
official transfer authorization that causes the exchange of
custody, the ISM must secure a Transfer Order from Unit staff.
d. Clearance to transfer a Central Inmate Monitoring case must
be obtained from the appropriate office.
e. The ISM will inform the appropriate RISA of the impending
transfer by electronic mail.
f. When the transfer actually occurs, the ISM will forward the
Judgment and Commitment (J&C) File, Inmate Central File, Medical
File and all copies of documents pertaining to the transfer to
the RISA in the region where the State institution is located
within three working days.
g. The RISA must retain the J&C and all the inmate files, to
be closed-out upon the inmate's final release. The RISA will
monitor the sentence in the same manner as he or she monitors
other Federal sentences that are being served concurrently with a
State sentence at a State institution.
h. Upon initial transfer to state custody, and in preparation
for final release from the federal sentence, the RISA will
correspond with the State department of corrections via letter in
the same manner as described in the Program Statement on
Designation of State Institution for Service of Federal Sentence.

PS 5140.35
9/12/2001
Page 6
10. NOTIFYING THE U.S. MARSHALS SERVICE. The RISA will send a
memorandum to the U.S. Marshals Service requesting that a Federal
detainer be placed in favor of the Bureau of Prisons. The RISA
will make release notification to other appropriate Federal
agencies in accordance with established procedures.
11. DETAINERS AND NOTIFICATIONS. If the inmate has other
detainers or requests for notifications on file, the RISA must:
!
!

forward a "Detainer Action Letter" to the appropriate
State authorities to inform them of the transfer, and
notify those State authorities that their detainers or
requests for notifications have been forwarded.

12. INMATES HOUSED IN NON-FEDERAL FACILITIES. Community
Corrections Managers have the same delegated authority regarding
the procedures in this Program Statement as a Warden in a Bureau
institution.
13. SATISFACTION OF FEDERAL SENTENCE. On the inmate’s
appropriate Federal release date, the RISA is responsible for
satisfying the computation in SENTRY and notifying the U.S.
Marshals Service to remove the detainer.

/s/
Kathleen Hawk Sawyer
Director

